140 Ga. App. 208 (1976)
230 S.E.2d 357
CARTER
v.
THE STATE.
52760.
Court of Appeals of Georgia.
Submitted October 6, 1976.
Decided October 26, 1976.
Archie L. Gleason, for appellant.
Richard E. Allen, District Attorney, John L. Mixon, III, Assistant District Attorney, for appellee.
BELL, Chief Judge.
The defendant appeals from his conviction of two counts of selling marijuana. Held:
1. Defendant urges that the trial court erred in refusing to charge the jury on the law of entrapment. The issue was not reasonably raised by the evidence. Defendant in his own testimony denied selling any marijuana to a police undercover agent. In order to raise the defense of entrapment a defendant must admit the commission of the crime; but that he did so because of the unlawful solicitation or inducement of a law enforcement agent. Reed v. State, 130 Ga. App. 659, 661 (204 SE2d 335).
2. The trial court allowed the state to reopen its case to permit the formal admission of two exhibits previously identified by witnesses during the state's case after both sides had rested. That action was within the sound discretion of the trial judge and we find no abuse. McFarland v. State, 137 Ga. App. 354, 357 (223 SE2d 739).
Judgment affirmed. Clark and Stolz, JJ., concur.